USCA11 Case: 22-10748    Document: 40-1      Date Filed: 12/06/2022   Page: 1 of 8




                                                   [DO NOT PUBLISH]
                                    In the
                United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10748
                           Non-Argument Calendar
                           ____________________

       ACHERON PORTFOLIO TRUST,
       AVERNUS PORTFOLIO TRUST,
       LORENZO TONTI 2006 TRUST,
       STYX PORTFOLIO TRUST,
       ACHERON CAPITAL, LTD.,
                                                    Plaintiffs-Appellants,
       versus
       BARRY MUKAMAL,
       as Trustee of the Mutual Benefits Keep Policy Trust,
                                                    Defendant-Appellee.
USCA11 Case: 22-10748      Document: 40-1      Date Filed: 12/06/2022     Page: 2 of 8




       2                       Opinion of the Court                 22-10748

                            ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                     D.C. Docket No. 1:18-cv-25099-FAM
                           ____________________

       Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
       PER CURIAM:
               Plaintiffs, the Acheron Trusts and Acheron Capital (collec-
       tively, “Acheron”), appeal the district court’s summary judgment
       in favor of defendant Barry Mukamal, as Trustee of the Mutual
       Benefits Keep Policy Trust. After careful review, we affirm.
                                         I.
               In 2004, the Securities and Exchange Commission brought
       an enforcement action against Mutual Benefits Corporation for
       fraudulently selling fractional investment interests in viaticated life
       insurance policies—policies that Mutual Benefits purchased from
       terminally ill patients for a percentage of their face value. See SEC
       v. Mutual Benefits Corp., 408 F.3d 737, 738–40 (11th Cir. 2005). As
       a result, the viaticated life insurance policies were placed into a re-
       ceivership, and investors were given the option of retaining or sell-
       ing their interests in the policies. The retained policies (“Keep Pol-
       icies”) were ultimately transferred into the Mutual Benefits Keep
       Policy Trust (created by the “Trust Agreement”) for which
USCA11 Case: 22-10748     Document: 40-1      Date Filed: 12/06/2022    Page: 3 of 8




       21-12873               Opinion of the Court                        3

       Mukamal (the “Trustee”) acts as trustee. Acheron owns fractional
       interests in these policies.

              When the trust was formed, the Trustee entered into an
       agreement with third party Litai Assets LLC to service the policies.
       When that agreement expired, the Trustee entered into a Renewal
       and Extension of Servicing Agreement with Litai (the “Renewal
       Agreement”). The Renewal Agreement provided Administrative
       Fee Credits—discounts on service fees—to Keep Policy holders
       whose interests were obtained during the receivership rather than
       from subsequent purchasers (“Keep Policy Investors”). See Re-
       newal Agreement § 2.3. Because Acheron purchased its viatical in-
       terests secondarily, it was excluded from receiving Administrative
       Fee Credits under the Renewal Agreement.
               Partly in response to this exclusion, Acheron Capital entered
       into an agreement with the Trustee in 2015 (the “2015 Agree-
       ment”), four months after the Renewal Agreement was signed, that
       required the Trustee to provide the same rights, benefits, and cred-
       its to Acheron that it did to all Keep Policy Investors. Because in-
       vestors must make ongoing premium payments on the viaticated
       policies, the Trustee felt that Acheron’s ongoing cash investments
       “provide[d] value to the trust.”
              Because both agreements pertained to a court-appointed re-
       ceivership, they required court approval. The Trustee and Ach-
       eron jointly filed a motion for approval, which outlined the
USCA11 Case: 22-10748        Document: 40-1         Date Filed: 12/06/2022        Page: 4 of 8




       4                         Opinion of the Court                      22-10748

       changes included in the Renewal Agreement and the 2015 Agree-
       ment.
               After the Renewal Agreement took effect, the Trustee
       stopped Administrative Fee Credit payments to Acheron. Acheron
       claims that this breached the 2015 Agreement because the Admin-
       istrative Fee Credits were paid to other Keep Policy Investors. Fur-
       ther, Acheron claims that the Trustee breached his fiduciary duty
       to Acheron—which claims that it is a Keep Policy Investor. The
       Trustee moved for—and the district court granted—summary
       judgment on both claims. 1 Acheron appeals.
                                             II.
               We review a district court’s rulings on cross motions for
       summary judgment de novo, viewing the facts “in the light most
       favorable to the non-moving party on each motion.” Chavez v.
       Mercantil Commercebank, N.A., 701 F.3d 896, 899 (11th Cir. 2012)
       (citation omitted). Summary judgment is proper “if the movant
       shows that there is no genuine dispute as to any material fact and


       1 The district court concluded that the Acheron Trusts lacked standing because

       only Acheron Capital was a party to the 2015 Agreement containing the arbi-
       tration clause. Because Acheron Capital has standing to enforce the agree-
       ment, we need not and do not decide whether the Acheron Trusts have stand-
       ing. See Greater Birmingham Ministries v. Secretary of State for Ala., 992 F.3d
       1299, 1317 (11th Cir. 2021).
               The Trustee also sought—and the district court granted—summary
       judgment on another breach-of-contract claim. Acheron does not challenge
       the judgment on this Count 4 on appeal.
USCA11 Case: 22-10748      Document: 40-1      Date Filed: 12/06/2022    Page: 5 of 8




       21-12873               Opinion of the Court                         5

       the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
       P. 56(a). A genuine dispute of material fact exists when “the evi-
       dence is such that a reasonable jury could return a verdict for the
       nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
       248 (1986).
               We review a district court’s factual findings for clear error
       and its legal conclusions de novo. See AcryliCon USA, LLC v.
       Silikal GmbH, 985 F.3d 1350, 1363 (11th Cir. 2021). We also review
       de novo questions of contract interpretation. See Tims v. LGE
       Cmty. Credit Union, 935 F.3d 1228, 1237 (11th Cir. 2019).
                                        III.
               First, Acheron argues that the district court was incorrect in
       granting summary judgment to the Trustee on the breach-of-con-
       tract claim because the 2015 Agreement requires the Trustee to pay
       the same Administrative Fee Credit to Acheron as he pays to Keep
       Policy Investors. The district court granted summary judgment on
       this issue for three separate reasons. Acheron responds to two of
       these three reasons in its opening brief, but it fails to address the
       third, relevant here.
              The district court held that res judicata bars Acheron’s claim
       for breach of the 2015 Agreement. The argument goes something
       like this: Because the motion for approval covered both the Re-
       newal Agreement and the 2015 Agreement, Acheron—by signing
       the motion—stipulated that the two agreements were consistent.
       Because the Renewal Agreement excludes Acheron from receiving
USCA11 Case: 22-10748         Document: 40-1        Date Filed: 12/06/2022         Page: 6 of 8




       6                          Opinion of the Court                      22-10748

       Administrative Fee Credits, Acheron “cannot now under principles
       of res judicata argue the agreements are inconsistent” by asserting
       that the 2015 Agreement requires Administrative Fee Credit pay-
       ments.
              Acheron did not address the court’s res judicata holding in its
       opening brief on appeal; it first responded to the district court’s rul-
       ing in its reply brief. “Arguments not properly presented in a
       party’s initial brief or raised for the first time in the reply brief are
       deemed waived.” In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009).
       Accordingly, whatever the merits or demerits of the district court’s
       res judicata analysis, we do not consider Acheron’s argument fur-
       ther, and the district court’s breach-of-contract ruling is affirmed.
                                             IV.
              Acheron separately argues that the Trustee breached his fi-
       duciary duty to Acheron as a Keep Policy Investor. Acheron incor-
       rectly reads the Trust Agreement: Acheron is not a Keep Policy
       Investor, so the Trustee owed it no fiduciary duty.
              The Trust Agreement defines Keep Policy Investors as “per-
       sons who have invested in an entire interest or a fractional interest
       in a Keep Policy owned of record by the Receivership Entities, and
       whose interest in such Keep Policy has not been forfeited as of the
       Closing Date.” 2 Trust Agreement § 1.1 (emphasis added).


       2 Keep Policies are “those policies which were designated to be retained by in-
       vestors pursuant to the procedures set forth in the Order on Disposition of Pol-
       icies and Proceeds entered September 14, 2005 and Order Clarifying
USCA11 Case: 22-10748        Document: 40-1        Date Filed: 12/06/2022        Page: 7 of 8




       21-12873                  Opinion of the Court                              7

       Receivership Entities are defined as Mutual Benefits Corp., Viatical
       Services, Inc., and Viatical Benefactors, LLC. Id.

                Acheron’s argument that it is a Keep Policy Investor accord-
       ing to the plain language of the definition in the Trust Agreement
       fails. It is undisputed that Acheron did not acquire its interests from
       a Receivership Entity. In other words, Acheron did not invest in a
       policy “owned of record” by a Receivership Entity. Acheron’s in-
       terpretation would require that the definition of Keep Policy Inves-
       tor include all holders of fractional interests in Keep Policies, ren-
       dering the “owned of record” language superfluous. We decline to
       read the language of the Trust Agreement in that way. See Golden
       Door Jewelry Creations, Inc. v. Lloyds Underwriters Non–Marine
       Ass’n, 117 F.3d 1328, 1338 (11th Cir. 1997) (“[A]n interpretation
       which gives a reasonable meaning to all provisions of a contract is
       preferred to one which leaves a part useless or inexplicable.”) (al-
       teration in original). We also need not consider course-of-dealing
       evidence to discern the proper interpretation, as Acheron proposes,
       because the terms of the Trust Agreement are unambiguous.

               Acheron alternatively argues that the Trustee had an im-
       plied fiduciary duty to Acheron because he holds complete control


       Disposition order and Approving Form of Notice entered by the Court on No-
       vember 22, 2005 and which, as of the Closing Date, have not been sold or
       lapsed.” Trust Agreement § 1.1. The “Closing Date” is the date of the sale of
       the servicing assets under the servicing agreement with Litai in 2009, which
       was part of the court-approved transaction by which the Trust was created. Id.
USCA11 Case: 22-10748     Document: 40-1      Date Filed: 12/06/2022    Page: 8 of 8




       8                      Opinion of the Court                22-10748

       over the insurance policies in which Acheron holds an interest.
       Again, we disagree. Acheron’s relationship with the Trustee was
       an arms-length contractual relationship—it purchased interests in
       the Keep Policies with knowledge that they were under a receiver-
       ship formed to protect the interests of victim investors and not
       third-party purchasers of defaulting interests such as Acheron. We
       reject Acheron’s efforts to elevate its contractual relationship with
       the Trustee to that of a fiduciary relationship.

                                        V.
              For the foregoing reasons, we affirm the district court’s or-
       der.
              AFFIRMED.